internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc dom corp plr-109430-00 date date distributing sec_1 sec_3 sec_4 af1 af3 af4 af5 year year year country a business a business b asset we respond to your date request for rulings on certain federal_income_tax consequences of several proposed transactions distributing’s predecessors received rulings on prior transactions during year year and year the prior ruling letters further this ruling letter two other ruling letters issued with this letter plr-109432-00 and plr-109435-00 and a ruling letter issued to distributing on june plr-109430-00 plr-105240-00 all address aspects of the same overall transaction the overall transaction the rulings in this letter are based on facts and representations submitted under penalties of perjury in support of the request verification of that information may be required as part of the audit process summary of facts publicly traded distributing a domestic_corporation is the common parent of a corporate group whose includible affiliates join in filing a consolidated_return distribu- ting wholly owns sec_1 also domestic sec_1 wholly owns sec_3 and sec_4 both domestic sec_3 and sec_4 jointly own af1 a country a entity classified as a partnership for u s federal_income_tax purposes af1 wholly owns af2 a country a corporation af2 and sec_3 jointly own af3 a country a corporation af3 wholly owns af4 a country a corporation and af4 wholly owns af5 a country a corporation distributing sec_4 af1 af2 and af3 are holding_companies sec_1 and af4 each conducts business a sec_3 owns branches and subsidiaries engaged in business a and business b and af5 conducts business b we have received financial information indicating that each of these business operations has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years the operation of business a and business b within the same group creates managerial systemic and other problems and produces no significant synergies distributing’s management has therefore decided based on the advice of consultants and other information that the two businesses should be separated the separation proposed transactions to accomplish the separation distributing has proposed the following transactions to be carried out in conjunction with the other steps of the overall transaction i af4 will distribute the af5 stock to af3 as a reduction of capital under country a law on the af4 preferred_stock held by af3 distribution ii af3 will distribute the af5 stock to af2 as a reduction of capital under country a law on the af3 stock held by af2 distribution iii af2 will distribute the af5 stock to af1 as a reduction of capital under country a law on the af2 stock held by af1 distribution iv af1 will distribute the af5 stock to sec_3 as a reduction of af1 preferred_stock plr-109430-00 having a fair_market_value approximately equal to the fair_market_value of the af5 shares the af1 distribution v sec_3 will distribute the af5 stock to sec_1 distribution vi sec_1 will transfer the asset to newly formed domestic newco in exchange for part of the newco stock the contribution and will transfer the af5 stock to newco in exchange for the remaining newco stock the af5 transfer vii an election will be made under sec_301_7701-3 of the procedure and administration regulations to disregard af5 as an entity separate from its owner viii sec_1 will distribute the newco stock to distributing distribution representations distribution distributing has made the following representations concerning distribution 1a the fair_market_value of the af5 stock to be received by af3 will approximately equal the fair_market_value of the af4 stock deemed surrendered by af3 in the exchange 1b no part of the af5 stock distributed by af4 will be received by af3 as a creditor employee or in any capacity other than that of an af4 shareholder 1c the five years of financial information submitted for af4 regarding its business a and af5 regarding its business b represents the present business operations of af4 and af5 and regarding each business there have been no substantial operational changes since the date of the last financial statements submitted 1d following distribution af4 and af5 each will continue the active_conduct of its business independently and with its separate employees 1e distribution is being undertaken to resolve managerial systemic and other problems that have arisen from operating business a and business b within a single affiliated_group distribution is motivated in whole or substantial part by this corporate business_purpose and for other business reasons 1f except for distribution there is no plan or intention by af3 to sell exchange transfer by gift or otherwise dispose_of any stock in af4 or af5 after distribution plr-109430-00 1g there is no plan or intention by af4 or af5 directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution 1h there is no plan or intention to liquidate af4 or af5 to merge either corporation with any other corporation or to sell or otherwise dispose_of any of the assets of either corporation after distribution except as described herein and in the ordinary course of business 1i any indebtedness owed by af5 to af4 following the separation will not be stock_or_securities within the meaning of sec_355 1j immediately before distribution any items of income gain loss deduction and credit will be taken into account as required by applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d 1k payments made in any continuing transactions between af4 and af5 will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length 1l distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either af4 or af5 stock entitled to vote or stock possessing percent or more of the total classes of stock of either af4 or af5 distribution distributing has made the following representations concerning distribution 1m the fair_market_value of the af5 stock to be received by af2 will approximately equal the fair_market_value of the af3 stock deemed surrendered by af2 in the exchange 1n no part of the af5 stock distributed by af3 will be received by af2 as a creditor employee or in any capacity other than that of an af3 shareholder 1o the five years of financial information submitted for af4 and af5 represents the present business operations of af4 and af5 and regarding each business there have been no substantial operational changes since the date of the last financial statements submitted 1p immediately after distribution at least percent of the fair_market_value of the gross assets of af3 will consist of the stock and securities of af4 a controlled plr-109430-00 corporation that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 following distribution af4 and af5 each will continue the active_conduct of its business independently and with its separate employees 1q distribution is being undertaken to resolve managerial systemic and other problems that have arisen from operating business a and business b within a single affiliated_group distribution is motivated in whole or substantial part by this corporate business_purpose and for other business reasons 1r except for distribution there is no plan or intention by af2 to sell exchange transfer by gift or otherwise dispose_of any stock in af5 or any of its remaining stock in af3 after distribution 1s there is no plan or intention by af3 or af5 directly or through any subsidiary_corporation to purchase any of its stock after distribution 1t there is no plan or intention to liquidate af3 or af5 to merge either corporation with any other corporation or to sell or otherwise dispose_of any of the assets of either corporation after distribution except as described herein and in the ordinary course of business 1u any indebtedness owed by af5 to af3 following the separation will not be stock_or_securities within the meaning of sec_355 1v immediately before distribution any items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d 1w payments made in any continuing transactions between af3 and af5 will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length 1x distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either af3 or af5 stock entitled to vote or stock possessing percent or more of the total value of all classes of stock of either af3 or af5 distribution distributing has made the following representations concerning distribution 1y the fair_market_value of the af5 stock to be received by af1 will plr-109430-00 approximately equal the fair_market_value of the af2 stock deemed surrendered by af1 in the exchange 1z no part of the af5 stock distributed by af2 will be received by af1 as a creditor employee or in any capacity other than that of an af2 shareholder 2a the five years of financial information submitted for af4 and af5 represents the present business operations of af4 and af5 and regarding each business there have been no substantial operational changes since the date of the last financial statements submitted 2b immediately after distribution at least percent of the fair_market_value of the gross assets of af2 will consist of stock and securities of af3 a controlled_corporation and at least percent of the fair_market_value of the gross assets of af3 will consist of stock and securities of af4 a controlled_corporation that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 following distribution af4 and af5 each will continue the active_conduct of its business independently and with its separate employees 2c distribution is being undertaken to resolve managerial systemic and other problems that have arisen from operating business a and business b within a single affiliated_group distribution is motivated in whole or substantial part by this corporate business_purpose and for other business reasons 2d except for the af1 distribution described above in step iv there is no plan or intention by af1 to sell exchange transfer by gift or otherwise dispose_of any stock in af2 or af5 after distribution 2e there is no plan or intention by af2 or af5 directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution 2f there is no plan or intention to liquidate af2 or af5 to merge either corporation with any other corporation or to sell or otherwise dispose_of any of the assets of either corporation after distribution except as described herein and in the ordinary course of business 2g any indebtedness owed by af5 to af2 following the separation will not be stock_or_securities within the meaning of sec_355 2h immediately before distribution any items of income gain loss deduction and credit will be taken into account as required by applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d plr-109430-00 2i payments made in any continuing transactions between af2 and af5 will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length 2j distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either af2 or af5 stock entitled to vote or stock possessing percent or more of the total value of all classes of stock of either af2 or af5 distribution distributing has made the following representations concerning distribution 2k no part of the stock of af5 distributed by sec_3 will be received by sec_1 as a creditor employee or in any capacity other than that of an sec_3 shareholder 2l the five years of financial information submitted for sec_3 regarding its business a and business b and af5 represents the present business operations of sec_3 and af5 and regarding each business there have been no substantial operational changes since the date of the last financial statements submitted 2m following distribution sec_3 and af5 each will continue the active_conduct of its business es independently and with its separate employees 2n distribution is being undertaken to resolve managerial systemic and other problems that have arisen from operating business a and business b within a single affiliated_group distribution is motivated in whole or substantial part by this corporate business_purpose and for other business reasons 2o except for the contribution and distribution and except for the transfer of the sec_3 stock to a new corporation to be distributed to the shareholders of distributing described in step vi of the ruling letter issued to distributing on date plr- there is no plan or intention by sec_1 to sell exchange transfer by gift or otherwise dispose_of any stock in sec_3 or af5 after distribution 2p there is no plan or intention by sec_3 or af5 directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution 2q there is no plan or intention to liquidate sec_3 or af5 to merge either corporation with any other corporation or to sell or otherwise dispose_of any of the assets of either corporation after distribution except as described herein and in the ordinary course of business 2r any indebtedness owed by af5 to sec_3 following the separation will not be plr-109430-00 stock_or_securities within the meaning of sec_355 2s immediately before distribution any items of income gain loss deduction and credit will be taken into account as required by applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d 2t payments made in any continuing transactions between sec_3 and af5 will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length 2u distribution is not part of a plan or series of related transactions within the meaning of sec_355 e pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either sec_3 or af5 stock entitled to vote or stock possessing percent or more of the total value of all classes of stock of either sec_3 or af5 af5 transfer distributing has made the following representations concerning the af5 transfer and the related election under sec_301_7701-3 see steps vi and vii above based on the characterization of the transaction in ruling below 2v the fair_market_value of the newco stock received by sec_1 in the transaction will approximately equal the fair_market_value of the af5 stock surrendered in the exchange 2w there is no plan or intention by distributing to sell exchange or otherwise dispose_of any newco stock 2x newco will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by af5 immediately before the transaction for purposes of this representation amounts used by af5 to pay its reorganization expenses and all redemptions and distributions except for regular normal dividends made by af5 immediately before the transfer are included as assets of af5 held immediately before the transaction 2y after the transaction distributing will be in control of newco within the meaning of sec_368 2z there is no plan or intention for newco directly or indirectly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction 3a there is no plan or intention for newco to sell or otherwise dispose_of any plr-109430-00 of the assets of af5 except for dispositions made in the ordinary course of business 3b the liabilities of af5 assumed as determined under sec_357 by newco were incurred in the ordinary course of business and are associated with the assets being transferred 3c following the transaction newco will continue the historic_business of af5 or use a significant portion of af5's historic_business_assets in a business 3d at the time of the transaction newco will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in newco that if exercised or converted would affect the acquisition or retention of control of newco as defined in sec_368 3e newco af5 and sec_1 will pay their respective expenses if any incurred in connection with the transaction 3f there is no intercorporate indebtedness existing between newco and af5 that was issued acquired or will be settled at a discount 3g no two parties to the transaction are investment companies as defined in sec_368 and iv 3h the fair_market_value of assets of af5 transferred to newco will equal or exceed the liabilities assumed as determined under sec_357 by newco 3i the total adjusted_basis of the assets of af5 transferred to newco will equal or exceed the liabilities assumed as determined under sec_357 by newco 3j af5 is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 contribution and distribution distributing has made the following representations concerning the contribution and distribution 3k no part of the newco stock distributed by sec_1 will be received by distributing as a creditor employee or in any capacity other than that of an sec_1 shareholder 3l the five years of financial information submitted for sec_1 regarding its business a and af5 represents the present business operations of sec_1 and af5 and regarding each business there have been no substantial operational changes since the date of the last financial statements submitted plr-109430-00 3m following distribution sec_1 and newco each will continue the active_conduct of its business independently and with its separate employees 3n distribution is being undertaken to resolve managerial systemic and other problems that have arisen from operating business a and business b within a single affiliated_group distribution is motivated in whole or substantial part by this corporate business_purpose and for other business reasons 3o except for the transfer of sec_1 to a new corporation to be distributed to the shareholders of distributing described in step v of the ruling letter issued to distributing on date plr-105240-00 there is no plan or intention by distributing to sell exchange transfer by gift or otherwise dispose_of any stock in sec_1 or newco after distribution 3p there is no plan or intention by sec_1 or newco directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution 3q there is no plan or intention to liquidate sec_1 or newco to merge either corporation with any other corporation or to sell or otherwise dispose_of any of the assets of either corporation after distribution except in the ordinary course of business 3r the total adjusted_basis and the fair_market_value of the assets transferred to newco by sec_1 in the contribution will in each instance equal or exceed the liabilities if any assumed as determined under sec_357 by newco 3s the liabilities assumed as determined under sec_357 in the contribution were incurred in the ordinary course of business and are associated with the assets being transferred 3t none of the transferred assets will include property that will be subject_to investment_tax_credit_recapture 3u any indebtedness owed by newco to sec_1 following the separation will not be stock_or_securities within the meaning of sec_355 3v immediately before distribution any items of income gain loss deduction and credit will be taken into account as required by applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d 3w payments made in any continuing transactions between sec_1 and newco will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length plr-109430-00 3x no two parties to the transaction are investment companies as defined in sec_368 and iv 3y distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either sec_1 or newco stock entitled to vote or stock possessing percent or more of the total value of all classes of stock of either sec_1 or newco international 3z af4 af3 and af2 are corporations for federal tax purposes and will be controlled_foreign_corporations within the meaning of sec_957 immediately before and immediately after the proposed transactions 4a af5 will be a corporation for federal tax purposes and a controlled_foreign_corporation within the meaning of sec_957 at the time of distribution distribution distribution the af1 distribution and distribution 4b sec_3 will comply with the reporting requirements of sec_6038 or sec_6046a or both as applicable rulings distribution based on the information submitted and the representations made we rule as follows on distribution no gain_or_loss will be recognized by and no amount will otherwise be included in the income of af3 on distribution sec_355 no gain_or_loss will be recognized by af4 on distribution sec_355 the holding_period of af5 stock received by af3 in distribution will include the holding_period of the af4 stock for which the af5 stock is deemed exchanged provided the af4 stock is held as a capital_asset on the date of distribution sec_1223 af4's transfer of the af5 stock in distribution is a distribution to which sec_1_367_b_-1 sec_1_367_b_-5 sec_1_367_b_-5 and sec_1_367_b_-5 apply if af3’s postdistribution amount with respect to af4 or af5 is less than af3’s predistribution amount with respect to af4 or af5 af3's basis in such stock immediately after the distribution must be reduced by the amount of the difference however af3’s basis in such stock must not be reduced below zero and to the extent the foregoing reduction would have reduced basis below zero af3 must instead include such amount in plr-109430-00 income as a deemed_dividend from such corporation such income shall not be foreign_personal_holding_company_income under sec_954 distribution based on the information submitted and the representations made we rule as follows on distribution no gain_or_loss will be recognized by and no amount will be otherwise be included in the income of af2 on distribution sec_355 no gain_or_loss will be recognized by af3 on distribution sec_355 the holding_period of af5 stock received by af2 in distribution will include the holding_period of the af3 stock for which the af5 stock is deemed exchanged provided the af3 stock is held as a capital_asset on the date of distribution sec_1223 for purposes of the sec_367 regulations both af2 and sec_3 will be treated as distributees in distribution af3's transfer of the af5 stock in distribution is a distribution to which sec_1_367_b_-1 sec_1_367_b_-5 sec_1_367_b_-5 and sec_1_367_b_-5 apply if af2's or sec_3’s postdistribution amount with respect to af3 or af5 is less than af2's or sec_3’s predistribution amount with respect to af3 or af5 af2 or sec_3 or both must include such amount in income as a deemed_dividend from such corporation such income shall not be foreign_personal_holding_company_income under sec_954 any basis increase provided in sec_1_367_b_-2 shall apply to a deemed_dividend that is included in income pursuant to sec_1_367_b_-5 only to the extent that such basis increase does not increase the distributee’s basis above the fair_market_value of such stock and does not diminish the distributee’s postdistribution amount with respect to such corporation distribution based on the information submitted and the representations made we rule as follows on distribution no gain_or_loss will be recognized by and no amount will otherwise be included in the income of af1 on distribution sec_355 no gain_or_loss will be recognized by af2 on distribution sec_355 the holding_period of af5 stock received by af1 in distribution will include the holding_period of the af2 stock for which the af5 stock is deemed exchanged provided the af2 stock is held as a capital_asset on the date of distribution sec_1223 plr-109430-00 af2’s transfer of the af5 stock in distribution is a distribution to which sec_1_367_b_-1 sec_1_367_b_-5 sec_1_367_b_-5 and sec_1_367_b_-5 apply if af1’s postdistribution amount with respect to af2 or af5 is less than af1’s predistribution amount with respect to af2 or af5 af1's basis in such stock immediately after the distribution must be reduced by the amount of the difference however af1’s basis in such stock must not be reduced below zero and to the extent the foregoing reduction would have reduced basis below zero af1 must instead include such amount in income as a deemed_dividend from such corporation such income shall not be foreign_personal_holding_company_income under sec_954 distribution based on the information submitted and the representations made we rule as follows on distribution no gain_or_loss will be recognized by and no amount will otherwise be included in the income of sec_1 on distribution sec_355 no gain_or_loss will be recognized by sec_3 on distribution sec_355 immediately following distribution the basis of the af5 stock in the hands of sec_1 will be the lesser_of the adjusted_basis of the af5 stock in the hands of sec_3 or the substituted_basis allocated to the af5 stock in accordance with sec_1_358-2 sec_1248 notice_87_64 c b immediately following distribution sec_1’s holding_period in the af5 stock received in the sec_355 distribution will be the greater of the holding_period of the af5 stock in the hands of sec_3 or the holding_period of the sec_3 stock in the hands of sec_1 sec_1248 notice af5 transfer based on the information submitted and representations made we rule as follows on the af5 transfer and the related election pursuant to sec_301_7701-3 for federal_income_tax purposes the transfer by sec_1 of the af5 stock to newco and the election under sec_301_7701-3 to disregard af5 as an entity separate from newco will be treated as if af5 had transferred all of its assets to newco in exchange for newco stock and the assumption by newco of the af5 liabilities and af5 had transferred the newco stock to sec_1 see rev rule c b the transfer by af5 of substantially_all of its assets to newco in exchange for newco stock and the assumption by newco of the liabilities of af5 followed by the distribution of newco shares to sec_1 will be a reorganization under sec_368 for purposes of this ruling substantially_all means at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross plr-109430-00 assets of af5 newco and af5 each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by af5 on the transfer of substantially_all of its assets to newco in exchange for newco stock and the assumption by newco of the liabilities of af5 or on the distribution of newco stock to sec_1 sec_361 sec_357 and sec_361 no gain_or_loss will be recognized by newco on the receipt of the assets of af5 in exchange for newco stock and the assumption by newco of the liabilities of af5 sec_1032 the basis of each af5 asset in the hands of newco will equal the basis of that asset in the hands of af5 immediately before the transaction sec_362 the holding_period for each af5 asset in the hands of newco will include the period during which that asset was held by af5 sec_1223 sec_1 will include in income its all_earnings_and_profits_amount within the meaning of sec_1_367_b_-2 with respect to its af5 stock pursuant to sec_1 b -3 at the time of the transaction inbound sec_368 reorganization no gain_or_loss will otherwise be recognized by sec_1 on the exchange of af5 stock for newco stock sec_354 the basis of the newco stock received by sec_1 will equal the basis of the af5 stock surrendered in exchange therefor sec_358 the holding_period of the newco stock received by sec_1 will include the holding_period of the af5 stock surrendered in exchange therefor provided the af5 stock is held as a capital_asset on the date of the exchange sec_1223 contribution and distribution based on the information submitted and the representations made we rule as follows on the contribution and distribution the contribution followed by distribution will be treated as a reorganization within the meaning of sec_368 sec_1 and newco each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by sec_1 on the contribution sec_357 and sec_361 no gain_or_loss will be recognized by newco on the contribution sec_1032 plr-109430-00 the basis of each asset received by newco in the contribution will equal the basis of that asset in the hands of sec_1 immediately before the contribution sec_362 the holding_period of each asset received by newco from sec_1 in the contribution will include the period during which sec_1 held the asset sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing on distribution sec_355 no gain_or_loss will be recognized by sec_1 on distribution sec_361 the holding_period of newco stock received by distributing in distribution will include the holding_period of the sec_1 stock on which distribution is made provided the sec_1 stock is held as a capital_asset on the date of distribution sec_1223 miscellaneous the proposed transactions will not adversely affect the prior ruling letters which will retain full force and effect caveats we express no opinion on the tax effects of the transactions under any other provisions of the code or regulations or the tax effects of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the rulings in particular no opinion was requested and we express no opinion on the af1 distribution described above in step iv in addition no opinion is expressed on whether any or all of the above-described foreign_corporations are passive foreign investment companies within the meaning of sec_1297 and the related regulations to be promulgated if it is determined that any of the above-described foreign_corporations are passive foreign investment companies no opinion is expressed related to the application of sec_1291 through to the proposed transactions in particular in a transaction in which gain is not recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code further if prop_reg sec_301_7701-3 is made final before completion of the proposed transactions such final_regulation would determine whether the election under sec_301_7701-3 to treat af5 as a disregarded_entity is invalidated procedural statements this ruling is directly only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent plr-109430-00 each taxpayer involved in these transactions should attach a copy of this letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transactions covered by this ruling letter are consummated sincerely yours assistant chief_counsel corporate by ________________________ wayne t murray senior technician reviewer branch
